Sherwood, J.
{dissenting). — I dissent for the following reasons: It is among the fundamentals of crimnal jurisprudence, that, in indictments for felonies, nothing material can be supplied by implication or *543intendment. 2 Hawk. P. C., ch. 25, secs. 60, 61; 1 Chitty’s Cr. L. 172; 1 Bish. Cr. Proc., secs. 79, 80, 81, 86, 88, 517, 518 and 519, especially last three sections. See also, 2 Hale P. C. 193; Russell on Crimes [4 Ed.] 676, note; State v. Hayward, 83 Mo. 299; State v. Herrell, 97 Mo. 105; State v. Charles Meyers, ante, p. 107, which last cases cited from our own reports tke foregoing opinion virtually overrules.
Tkat opinion is a new departure from all precedent, form and authority. If it be sufficient to say in an indictment that tke defendant witk a certain knife “did strike, stab and thrust in and upon tke left side of tke body of him, tke said Prank Pkelan, one mortal wound,” why would it not be also sufficient to say in another indictment tkat tke defendant witk a certain pistol “did shoot, strike, discharge and fire off in and upon tke left side of tke body of kim, tke said Prank Pkelan, one mortal wound % ” Would any one contend tkat such an indictment would be good % If not good in tke latter •case, how then good in tke former? If all forms are to be discarded and held for naught; if only what tke indictment means is to be considered, then prosecutions in criminal causes will certainly be greatly simplified. 'If, for instance, a man is to be charged witk uttering or passing counterfeit money all tkat tke indictment need charge is tkat he “ shooed the queer.” If he is to be •charged witk forgery, all that need be said is tkat he “ wrongfully imitated the handwriting of A. B.”

For the opinion of the court see p. 471. The dissenting opinion was rendered too late to be inserted in its proper place.